—Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered June 24, 1999, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the Supreme Court *559properly denied that branch of his omnibus motion which was to suppress certain statements he made to law enforcement authorities (see, People v McPherson, 56 NY2d 696, 697; People v Prochilo, 41 NY2d 759, 761; People v Norris, 122 AD2d 82, 83).
The defendant’s claims that certain portions of the jury charge require reversal are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, the Supreme Court’s charge as a whole adequately conveyed the appropriate principles of law (see, People v Ortiz, 176 AD2d 681; People v Alejandro, 175 AD2d 873).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.